Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 1 of 9

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

“ ---X
JONATHAN KUHL

: INDEX: 19-cv-8403
Plaintiff
Vv.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC

Defendants
-- -- a---X

 

This memorandum is submitted by the self-represented plaintiff, Jonathan
Kuhl, in response to the court’s order of Judge Bricetti dated August 3, 2020,
which I received in Tuesday’s mail, and to the letter of John Brigendi Esq. of
Knuckles Komosinski & Manfro which I received at the same time.

Mr. Brigendi’s claim that the issues I seek to raise as RESPA violations are
part of an “ongoing settlement negotiation” in state court. That’s untrue. The state
jawsuit was settled in a conference before a referee on January 21, 2020. The

issues here are that Rushmore on multiple occasions refused to respond to

Qualified Written Requests identifying the basis for $4,837 in “ itigation fecs” it / _

AUG 18 202 —_

of
. | 1 |

  

 
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 2 of 9

demanded be paid to it to complete the settlement, did not respond to a QWR
demanding it correct that charge when Mr. Brigendi’s firm(not Rushmore)
eventually confirmed that the mystery “litigation fees” were those of the loan
servicers in defending this action, and that the servicer impermissibly demanded
more than $1,000 in fees for answering those Qualified Written Requests.

The state court cannot determine whether Rushmore properly demanded
“litigation” fees from defending this case because the servicer is not a party to the
foreclosure action and so Supreme Court has no jurisdiction over Rushmore, and
because a state court cannot determine the merits of a party’s legal fees in a
separate Federal action.

THE EFFECT OF GRANTING MY MOTION TOAMEND MY
COMPLAINT ON THE PENDING MOTIONS TO DISMISS

The first two causes of action in my complaint allege that the defendants
here violated 15 USC § 1641 (g) by not timely notifying me of the change of
ownership of my loan within 30 days. I am confident I will defeat those two
motions to dismiss because the defendants’ own submissions show they did not
timely notify me.

The Third cause of action alleges breach of fiduciary duty on the part of
Rushmore in not dispensing funds owed to me it as holding under an insurance

settlement so I could complete repairs on a fire-damaged garage-workshop.
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 3 of 9

Rushmore’s motion to dismiss the Third Cause of Action [Document 28,
December 16, 2019] is based solely on the argument that the matter was more
properly before the Dutchess County Supreme Court.

Following counsel’s suggestion, I asked the state court to resolve that and
on January 21, 2020, a settlement was reached before Referee Lisa Rubinstein in
Supreme Court foreclosure mediation part and subsequently “so ordered” by
Judge Acker.

The terms of the “so ordered” settlement were that (a) I
would substantially complete the repairs on my fire-damaged garage workshop,
which have been done; (b) The insurance carrier would then release the funds from
my fire damage claim to Rushmore, which has been done; I would sign a letter
authorizing Rushmore to release the insurance funds to the lender to satisfy any
arrears, which has been done, and finally, Rushmore would then use those funds to
pay mortgage arrears and send the excess to me, which has not been done.

The settlement did not require me to pay any monies to Rushmore nor did it
require me to withdraw this lawsuit, but { subsequently agreed to withdraw it once
the funds were transferred.

In February, when I had already authorized Rushmore to use the insurance
funds to pay the supposed mortgage arrears, the loan servicer for the first time sent

me a bill demanding an undefined $10,579 in “recoverable advances” in addition
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 4 of 9

to the mortgage payments. (This has since grown to $11,732, the $1,156
difference being subsequent charges by Rushmore for answering my QWR).

On February 11, 2020 I sent a letter to Rushmore clearly identified that it
was a Qualified Written Request pursuant to 12 USC § 2605 asking for an
explanation. This is a legitimate request for information pursuant to 12 CFR
1024.36.

In response, Rushmore broke that down to show $4,837 of this sum was in
unexplained “litigation costs.” When I asked what the “litigation costs” were,
Rushmore twice refused to explain.

Eventually, a lawyer from Mr. Brigandi’s firm conceded that $4,837
represented Rushmore fees in defending this action and other sums derived from,
among other things, the costs of responding to my QWR,

Accordingly, I wrote a QWR to Rushmore (a demand for billing correction
pursuant to 12 CFR 1024.35) asserting that it could not demand fees from
defending this action because the Federal court had not awarded any such fees,
and that it cannot seek payment for answering such requests(12 CFR § 1024.36
(g)) and that it correct its error and remitted my mortgage payments to the Legacy

Mortgage Asset Trust to complete the settlement. It has refused to do so.
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 5 of 9

Thus, over a period of six months, Rushmore has violated RESPA on at
least six occasions by refusing to answer questions or correct errors and illegally
billing the costs of answering QWR.

Taken together, these show a “pattern or practice of noncompliance”
with RESPA’s requirement thus violating § 2605(f)(1)(B) and allowing me to
collect damages in a private right of action. See 12 U.S.C. §§ 2605[f][1],
2605/[f][3]}). I am entitled to actual damages together with statutory damages up to
$2,000 per incident.

In the meantime, while the funds for my mortgage payments are in the
servicet’s bank account, it will not forward the to the lender without my allowing
it to pocket about $5,800 representing the servicer’s legal fees in defending this
action and its costs in answering QWR.

Thus, while it holds the funds necessary to bring my mortgage up to date,
Rushmore refuses to do so, continues to charge me for “property inspections”
which have not been made , “property maintenance” which has not been
performed and report me to credit reporting agencies as being “in foreclosure.”

If a mortgage loan servicer fails to comply with its duties to respond
appropriately to a qualified written request, the individual borrower is entitled to
“any actual damages to the borrower as a result of the failure.” § 2605()(1)(A).

The borrower also may recover “any additional damages, as the court may allow,
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 6 of 9

in the case of a pattern or practice of noncompliance with the requirements of this
section, in an amount not to exceed $2,000.” § 2605(f)(1)(B). Such actual damages
in this case would include, among other things, the loss of credit-worthiness and
standing in the community from the improper reporting to credit agencies that I am
“in foreclosure.”

SUPPLEMENTING THE COMPLAINT

The Third Cause of Action in original complaint alleges that Rushmore is
guilty of breach of fiduciary duty in withholding insurance payments from me. It
moved to dismiss urging that I resolve that question in Dutchess County Supreme
Court, which I have done. However, Rushmore is now refusing to pay the
insurance funds it holds to the lender unless I pay its litigation fees for defending
this action and the costs of answering QWR under RESPA.

That self-enrichment at my expense is a new and different breach of
fiduciary duty. FRCP 15(d) holds that “On motion and reasonable notice, the
court may, on just terms, permit a party to serve a supplemental pleading setting
out any transaction, occurrence, or event that happened after the date of the
pleading to be supplemented .. .”

FRCP 15 (a) holds that my request for amend the complaint “should freely

give leave when justice so requires.”
Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 7 of 9

In this instance, I have no recourse under the Fair Debt Collection Practices
Act §§ 1692 even though Rushmore has demanded fuds it is not entitled to because
it is not a debt collector; the state court in the current foreclosure lawsuit cannot
resolve issues concerning Rushmore’s “litigation fee” demands because it does not
have jurisdiction over the loan servicer and cannot determine appropriateness ofa
demand for legal fees in a separate Federal action, and I cannot bring the RESPA
claim in the state action because | have made a pre-answer motion there to dismiss
for lack of standing and bringing a counter-claim would concede jurisdiction.

There is no intent here evade the rulings of the state court, or to shift to this
court the burden of a claim which should be brought in Dutchess County Supreme
court.

The appropriate solution is for me to amend the complaint to allege the new
and different breach of fiduciary duty and RESPA violations in this action,
~ together with such other and further relief as this court deems just.

Respectfully,

Syne bow We

Jonathon Kuhl, pro se Dated: August 12,2020.
f

Case 7:19-cv-08403-VB Document 37 Filed 08/18/20 Page 8 of 9

Are x seve PoC onc
Senx Yeperare!s

 
 

“SQ & SP JQBI9M Wnwerxew ayy ‘SQUSWOIYS [RUS|FEWIaTU] 103 “Sq] OF 51 TYBIEM WnWizew 343 ‘squeWdiys ayseweq d0J = *Aluo suo}jeuNsap ‘sq 40) aajuEeNnD ypeq kauow t
‘SI!2JSp e1ajdio> wo Wos'sdsn'ad 3¢ WW] DUE WA 3a§ 'SUS|}EU}J5aP JeVOIeUIa2U| J>a/a5 PU ‘oda/odt/oav qaejas “S'7) 03 aaquBIRND yoeG ABUOLY ke

  

. |
YANHOO SIHL OHI TESd EY on agggtoooLsd

2 SBBA-000 20-0582 NSd GLOS HOUYA "DLE TEES

z . met ‘pephyjou! equemeu: onToas mE Loe
. = : ‘upped, Je dppid J .

| pineubig eeseqciurg aun Teaeccvied euuanre Krone [ba .-222-008 1164 18 Woo'SsgSN IsH 'aBuppeLsdSn 46 dm Jo:

| wo oO

| emnyeub)s safe Sul. iN) Rumpyy fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

  

    

 

RA sway ea inn

GINO SASSSdC0¥ "EN oF + dz
$ Oe sa ' ecdoren 2 OVS
Bea 25 |

< F- > zoe ey ea Tuer, . = aah aD pa +A

3 $
_ WIAD 29 ard.
Bas 7 emeod oy | ney wmibaly APAImcAUnS S621 Suppucy (apes
8 5 $ kh = t }aNoHd GewdaEnd 7OL
ve r FPSEHEAT 10) CIID 19d PAO] WO SST OL REL. ,
Bay LOpDodater, Tar E} LaPgeyene san (80) (BUSUIPRM) painbey Caried. ry OfOL [)
Tawpiy err} | 99g iiesey wuntae) gag Ada|0C Wi SCOR 4_pelteepy OWL (ajquneme s1eye ‘ae] paudyiope) pogRboy Amyyeq Asppopteaums [7]

Sei Cee Cie Se)

Aandi /MNOS’Sasn

 

ip
4

WIE OBE20 Page 9 of 9

 

 
 

 

 

 

{hop steujeng pau paxanjep) /venec Aepuning ony - ~
$ $ noous Oe. ot a tuonde aeoed : “AROS YO Su ESS
wees D) riwti-o1 ws vcomshoy eg “Aoymp bu) rae a zn ea ’ ‘drag abayorg
7 “BO| wu ‘eran, 7 “
seggoo | asdewuscy| um, nwo neresips]| Lwvodai EE ee ee aaa ee us fanmubye aeoneaippa ur snbaa Sey] ainpeyos OL

 

 

 

 

 

acl "2
_ afro eyed AapaLa eee 00D IZ Od

oad LE] Aen #020 foo

a See cOXU Wy ~o warty
yor

 

 

AES SSSMROEEAN

in

a
pi

"ON Toa , @TIAMS [BIGDy aD TON Joo AoumDy Uap TON TAS mOdIegeSdSN
eer) Che ee

 

 

‘ JENOHE ls BRT IO

MUNI “SSS88° | pummeee = SSAUdxa

 ALIGOdd

“FIANAS TWLSOd
_| S2IVLS GALINA ra

Sf EET HET 25E Pa

UA

 

 

 

 

 

5 [PISO “5
Pea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ede

Iie sHgy
AIO

ponacaus yyy nya
0
a
o
3°
2
2
a
mo
a
ug
ra

 

 

}OsDL

MM

 

  

 

SSNS|[y SUOMI |YS 55

   

 

 

TWAS OL ATWala SSaad \

ae

et

& ¢ This envelope is mace from post-consumer waste, Please recycle - again.
